EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with C. Marc Benoit on 10 August 2021.

The application has been amended as follows: 
Claim 1, line 13, “each” has been deleted;
Claim 1, line 15, “the other one of the two screws being operative to pull the retaining plate towards the blade,” has been inserted between “blade,” and “wherein”;
Claim 3, lines 1-2, “wherein the prong attachment is a first prong attachment and” has been deleted and replaced with “,”;
Claim 3, lines 2-3, “a second prong attachment and” has been deleted;
Claim 3, lines 3-4, “the second prong attachment being proximate the second lateral edge” has been deleted;
Claim 3, lines 4-5, “second prong attachment” has been deleted and replaced with “other one of the two screws”;
Claim 4, line 1, “attachment” has been deleted;
Claim 4, line 2, “attachment” has been deleted;
Claim 4, line 2, “secured to the blade” has been inserted between “are” and “proximate”;

Claim 6, lines 1-2, “wherein the first and the second prong attachments comprise” has been deleted and replaced with “further comprising”;
Claim 11, line 12, , “each” has been deleted;
Claim 11, line 16, “the other one of the two screws being operative to pull the retaining plate towards the blade,” has been inserted between “blade,” and “with”;
Claim 13, lines 1-2, “wherein the prong attachment is a first prong attachment and” has been deleted and replaced with “,”;
Claim 13, lines 2-3, “a second prong attachment and” has been deleted;
Claim 13, lines 3-4, “the second prong attachment being proximate the second lateral edge” has been deleted;
Claim 13, lines 4-5, “second prong attachment” has been deleted and replaced with “other one of the two screws”;
Claim 14, line 1, “attachment” has been deleted;
Claim 14, line 2, “attachment” has been deleted;
Claim 14, line 2, “secured to the blade” has been inserted between “are” and “proximate”;
Claim 15, lines 1-3, “first prong attachment and the second prong attachment respectively have a first prong attachment axis and a second prong attachment axis, the first prong attachment 
Claim 16, lines 1-2, “wherein the first and the second prong attachments comprise” has been deleted and replaced with “further comprising”;
Claim 21, line 6, “at least two” has been inserted between “the” and “prongs”;
Claim 21, line 14, “the prongs are pivotably mounted to the” has been deleted and replaced with “each one of the at least two prongs is pivotably mounted to a respective one of the two”;
Claim 22, line 2, “two” has been inserted between “the” and “screws”;
Claim 22, line 5, “screws when passing through the” has been deleted and replaced with “two screws when each of the two screws passes through a respective one of the two”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671